DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 5 October 2022 has been considered on the merits. 
Claims 1-8 and 15-20 are rejected. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 5 October 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 6-11, filed 5 October 2022, with respect to the rejection of claims under §112(b) have been fully considered and are persuasive.  The rejection of claims under §112(b) has been withdrawn. 
Applicant’s arguments, see pages 6-11, filed 5 October 2022, with respect to the rejection of claims under §103 have been fully considered and are persuasive.  The rejection of claims under §103 set out on the previous office action dated 5 July 2022 has been withdrawn. However, upon further consideration in light of the amendments, a new ground of rejection under USC §103 is made in view of the previously cited prior art and further in view of Sha (International Publication WO 2017/148392 published in Chinese which corresponds to US Publication 2018/03706 published in English), reference which wasn’t previously relied upon. The English publication of Sha is used in this office action as an equivalent English translation of the 2017 Chinese publication of Sha. 
Regarding applicants argument that Hughes doesn’t disclose “wherein the manipulator moves at least container from the rack”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). In addition, the combination of Hughes, Sha and Caballero teaches a manipulator (referred to as robotic arm in [0073] of Sha), the manipulator configured to move at least one labware container from the rack to a labware holding device and place the at least one labware container in a position suitable for marking by the marking device (see [0021], which recites “moving a grabbing mechanism on a robotic arm to a vacuum blood collection tube to be labeled at the horizontal segment, wherein the grabbing mechanism grips and lifts up the vacuum blood collection tube to be labeled until the vacuum blood collection tube to be labeled is lifted away from the horizontal segment of the loading slideway” and [0022], which recites “integrally moving the grabbing mechanism and the vacuum blood collection tube to be labeled to a label printer”).
Regarding applicants argument that Hughes doesn’t disclose “at least one sensor that detects a marking area on the labware container for marking” and “configured to take information of each labware container", the combination of Hughes, Sha and Caballero teaches at least one sensor (referred to as a multi-channel color sensor in [0081] of Sha) that detects a marking area on the labware container for marking (wherein because the multi-channel color sensor is configured to detect the color of a cap of a vacuum blood collection tube and intelligently grab a corresponding vacuum blood collection tube in advance, the tube having a marking area to be marked by the labeling machine, under the broadest reasonable interpretation, the controller controlling the sensor detects a marking area on the tube, that is, by detecting the tube and selecting the tube having an area to be marked, the controller controlling the sensor detects a marking area on the tube for the labeling machine to label i.e. mark) and that is configured to take information (e.g. color of a cap of a collection tube) of each labware container (i.e. collection tube) before the labware container (i.e. collection tube)  is marked by the marking device (i.e. vacuum blood collection tube labeling machine) (wherein the color sensor is configured to take in information, the information being a color of a cap of a collection tube) (see [0015], [0081] and claim 10)
Regarding applicants argument that Hughes doesn’t disclose a cassette (i.e. labware container)  including a label structure attached to its external surface including a first portion holding pre-applied information (to be sensed by the at least one sensor) and a second portion to be marked by customized information, the combination of Hughes, Sha and Caballero teaches labware container including a label structure attached to its external surface including a first portion (which corresponds to the cap of a tube, see [0015] and [0081]) holding pre-applied information  (i.e. the color of the cap to be sensed by the at least one color sensor) and a second portion (to be marked by customized information) (see claim 14, which recites “placing, by the grabbing mechanism, the vacuum blood collection tube to be labeled into the label printer to complete label printing, wherein the labeled vacuum blood collection tube is output from the output channel of the vacuum blood collection tube” wherein the tube is outputted labelled after the printing of a label thereunto is completed). 
Regarding applicants argument that there is no disclosure in Hughes that the printer prints any information on a second portion of a label structure in a manner that the information will be indelibly and permanently attached to the labware container, the combination of Hughes, Sha and Caballero teaches a marking device (printer 29, see [0031] of Hughes) configured to mark customized information on a labware container in such a manner that a marking created by the marking device is attached to the labware container. Moreover, in the analogous art of providing labware containers and methods of marking labware containers, Caballero et al teaches clinical labware containers (referred to as marked low-friction medical devices in [0026]) including a marking indelibly and permanently attached to the labware container (see [0027], which recites “[t]he marked low-friction medical device disclosed herein […] include markings that are permanently bonded to the surface of the low-friction medical device, are configured to flex or bend and remain adhered to (i.e., not become dislodged from) the PTFE medical device when the PTFE medical device flexes or bends when inserted into a patient, that are indelible (i.e., not readily or easily removable by solvents or liquids and relatively abrasion resistant), that are accurately placed on the low-friction medical device”). 
Regarding applicants argument that the device disclosed by Caballero is unfit to be applied to the labware handling system of Hughes, the examiner respectfully disagrees because (1) the examiner fails to find a teaching away in the references to support the conclusion and (2) there doesn’t appears to be any evidence brought up by applicant to support the conclusion. In addition, "[t[he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). In addition, the combination doesn’t change the principle of operation of any of the references nor renders them inoperable for their intended purposes. 
Regarding applicant statement that Blaine discloses in paragraph [0031] a labware that may be manufactured with a  barcode in the material of the labware, for example a bumpy barcode, that need not be unique to the labware and, hence, may not uniquely identify the labware, the significance of the remark isn’t clear in light of the fact that Blaine’s barcode may be unique on the labware and hence thereby making the labware uniquely identifiable (see [0031], which recites “[t]he bumpy barcodes may or may not be unique on each piece of labware”). In addition,  Blaine is no longer relied upon because Sha teaches a labware container tube that can be identified based on the color of the cap of tube, see [0015] of Sha).
In addition, contrary to applicants argument that Caballero isn’t related art, a person of ordinary skill in the art would reasonably be expected to consider the non-medical device of Caballerro as a suitable labware container tube suitable for the labware handling system disclosed by the combination of Hughes, Sha and Caballero because Sha teaches a tube labeling machine and conveying and labeling method for vacuum blood collection tube and Caballerro teaches at least one tube having a surface to indicate at least one marking formed along the surface of the tube  (see abstract and [0026] of Caballero, which recites “[s]uch suitable low-friction non-medical devices include, but are not limited to: […] tubes, labware, containers, … ”). 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8,  15, 17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US Publication 2010/0086684), in view of Sha (International publication WO 2017/148392 where the US Publication 2018/0370670 is used as translation to English), and further in view of Caballero (US Publication 2015/0044408).	
Regarding claim 1 and 15, Hughes teaches an automated labware marking system (referred to as a device 1 in [0030]) (regarding the limitation automated, it is noted that automated is interpreted as done or produced by or as if by machine), comprising: 
a platform (which corresponds to a location within the device 1), the platform (i.e. location) including at least one slot (referred to as an opening 24 in [0035]) for receiving a labware (referred to as a storage means 23 in claim 5) (see [0012], which recites “[s]torage means may be provided for receiving a cassette from the rotatable structure opening when the opening is in its cassette releasing position. The storage means is preferably located below the rotatable structure. The storage means may comprise a series of openings, each opening suitable for holding one said cassette and the storage means preferably comprises a rack”), the labware (i.e. storage means) including a rack (23) and a plurality of labware containers (which corresponds to cassettes 2 in [0012] and [0035]), the rack (23) further including a plurality of cavities (referred to as slots 24 in [0035]) for receiving the plurality of labware containers (i.e. cassettes 2) (see Figure 4 which shoes a rack 23 of the device 1, the rack including cavities (i.e. slots 24) and a plurality of labware containers i.e. cassettes 2); 
a marking device (referred to as an apparatus 15 in claim 15, specifically using a printer 29, see [0031]) for marking a labware container (i.e. cassette 2) (see claim 15, which recites “apparatus (5) for holding said cassette (2) and marking the marking surface (3) of said cassette (2), see also [0031], which recites “[t]he clamp 5 has a plunger 8 for holding the marking surface 3 face down so that a printer 29 can print on the marking surface 3. When the plunger 8 releases the marking surface 3, the main body 4 of the cassette 2 remains at an incline” and [0032], which recites “the device 1 has a guide 10 to one side of the clamp 5”); 
wherein the marking system (i.e. apparatus 15) marks the information on the labware container (i.e. cassette 2) in such a manner that a marking created by said marking device (i.e. apparatus 15) is indelibly and permanently attached to the labware container (i.e. cassette 2).
Hughes doesn’t teach an automated labware marking system including at least one sensor configured to detect a marking area on the labware container for marking, the at least one sensor configured to take information of each labware container before the labware container is marked by the marking device. 
In addition, Hughes doesn’t teach a manipulator configured to move at least one labware container from the rack to a labware holding device. 
In the analogous art of providing means for affixing labels to containers, Sha teaches an automated labware marking system (referred to as a vacuum blood collection tube labeling machine in [0073] and illustrated in Figure 1-3) including a platform (referred to as a loading slideways 11, see Figure 1) including at least one slot for receiving a plurality of labware containers (referred to as a vacuum blood collection tube 2, see Figure 1), the automated labware marking system including at least one sensor (referred to as a multi-channel color sensor in [0081]) that detects a marking area on the labware container for marking (wherein because the multi-channel color sensor is configured to detect the color of a cap of a vacuum blood collection tube and intelligently grab a corresponding vacuum blood collection tube in advance, the tube having a marking area to be marked by the labeling machine, under the broadest reasonable interpretation, the controller controlling the sensor detects a marking area on the tube, that is, by detecting the tube and selecting the tube having an area to be marked, the controller controlling the sensor detects a marking area on the tube) and that is configured to take in information of each labware container before the labware container is marked by the marking device (wherein the color sensor is configured to take in information namely regarding the color of a cap of the vacuum blood collection tube; 
a manipulator (referred to as robotic arm in [0073], wherein the manipulator moves at least one labware container from the rack to a labware holding device and places the at least one labware container in a position suitable for marking by the marking device (see [0021], which recites “moving a grabbing mechanism on a robotic arm to a vacuum blood collection tube to be labeled at the horizontal segment , wherein the grabbing mechanism grips and lifts up the vacuum blood collection tube to be labeled until the vacuum blood collection tube to be labeled is lifted away from the horizontal segment of the loading slideway” and [0022], which recites “integrally moving the grabbing mechanism and the vacuum blood collection tube to be labeled to a label printer”) (regarding the limitation “before” and “after” “the labware container is marked by the marking device”, it is noted that the timing of operation of the sensor is a function of a decision of an operator or in the case of the cited prior art of the computer program controlling the sensor and cannot be per se a function of a sensor, therefore Sha teaches a sensor configured to take further information of each labware container before or after the labware container is marked by the marking device, when the sensor take the information is not an intrinsic feature of the sensor per se, but of the use of the sensor. Moreover, the claimed marking system does not comprise the necessary elements (i.e. controller) which can be configured to command these actions with reference to other actions of the marking system (i.e. marking of the marking device). Any sensor which is suitable to perform said action is suitable to take information from the labware container and is thus considered to disclose the above features in italics above).
In addition, Sha teaches an automated labware marking system including a labware container (referred to as a vacuum blood collection tube 2 in [0082]) wherein the labware container (2) includes an internal cavity for receiving samples (see Figure 8); wherein the labware container (2) includes a label structure being attached to an external surface of the labware container (see Figures 8-11) wherein the label structure includes a first portion (see [0083] and Figures 8-11), the first portion including pre-applied information (wherein the information isd contained in the color of a cap of a vacuum blood collection tube, see [0081]) that uniquely identifies the labware container(i.e. vacuum blood collection tube 2)  (see [0081] of Sha, which recites “[b]ecause different colors correspond to different items, a required vacuum blood collection tube can be intelligently grabbed in advance”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotatable structure 15  of Hughes (i.e. cassette 2 of Hughes) with the robotic arm of Sha because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 (see MPEP § 2143, B.)
The combination of Hughes and Sha does not explicitly teach a labware container including a first portion including pre-applied information that uniquely identifies the labware.
While the combination of combination of Hughes and Sha teaches a marking  created by a marking device, the combination does not explicitly teach a marking that is indelibly and permanently attached to a labware container. 
In the analogous art of providing labware and containers, Caballero et al teaches including labware and containers (referred to as marked low-friction medical devices in [0026]) including a marking indelibly and permanently attached to the labware container (see [0027], which recites “[t]he marked low-friction medical device disclosed herein […] include markings that are permanently bonded to the surface of the low-friction medical device, are configured to flex or bend and remain adhered to (i.e., not become dislodged from) the PTFE medical device when the PTFE medical device flexes or bends when inserted into a patient, that are indelible (i.e., not readily or easily removable by solvents or liquids and relatively abrasion resistant), that are accurately placed on the low-friction medical device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the marking indelibly and permanently to the labware container disclosed by Caballero into the labware container disclosed by the combination of Hughes and Sha for the benefit of not requiring “special handling that may be required to prevent any non-adhered or non-bonded markings from being dislodged” and thereby obtain labware that are  “not readily or easily removable by solvents or liquids and relatively abrasion resistant” which are desirable for example in medical procedures (see [0027] of Caballero).
Regarding claim 3, combination of Hughes, Sha and Caballero teaches the automated labware marking system (1) of Hughes  according to claim 1, wherein the rack (23) of Hughes includes a cavity (24) of Hughes for receiving labware containers (2) of Hughes. 
While the combination of Hughes, Sha and Caballero does not explicitly teach a matrix of 16x24, 14x14, 12x12, 10x10, 8x12, 9x9, 6x8, 4x6, 3x4, or 2x3 cavities for receiving labware containers, a matrix of any number of cavities would have been obvious to one of ordinary skill in the art at the time the invention was made because having more than a cavity is a mere duplication of parts and mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, the combination of Hughes, Sha and Caballero teaches the automated labware marking system according to claim 1, wherein the manipulator (i.e. a rotatable structure 15 of Hughes) has two or three dimensional moving capability (wherein the rotatable structure is capable of rotating wherein rotation describes the circular motion of an object around its center which inherently involves at least 2 dimensions). 
Regarding claim 5, the combination of Hughes, Sha and Caballero teaches the automated labware marking system according to claim 1, wherein the manipulator (i.e. the rotatable structure 15 of Hughes) has rotational moving capability (wherein the rotatable structure is capable of rotating). 
Regarding claim 6, the combination of Hughes, Sha and Caballero teaches the automated labware marking system according to claim 1, wherein the marking device a printer (29, see [0031] of Hughes).
Regarding claim 7, the combination of Hughes, Sha and Caballero teaches the automated labware marking system according to claim 1, wherein the first sensor detects a location of a border of the marking area (wherein because the guide sensor 21 senses that the cassette 2, the sensor detects a location of a border of an area for making, sufficient broad to read on any area for marking), the manipulator (i.e. the rotatable structure 15 of Hughes) places the labware container in the position (see [0039] of Hughes) suitable for marking based on the location of the border of the marking area (see abstract of Hughes, which recites “[a] cassette (2) is held by a clamp so that a printer can print on the marking surface (3) of the cassette (2)”).
Regarding claim 8, the combination of Hughes, Sha and Caballero teaches an automated labware marking system, according to claim 1, wherein the second sensor (i.e. barcode reader 22 of Hughes) is configured to take further information of each labware container (i.e. cassette 2 of Hughes) after the labware container (2) is marked by the marking device (i.e. printer of Hughes) (wherein because the sensor is configured to take information, regarding the limitation “after the labware container is marked by the marking device”, it is noted that the timing of operation of the sensor is a function of the operator or computer program of a controller controlling the sensor and not of the sensor per se, therefore as written the combination of Hughes Haywood teaches a sensor configured to take further information of each labware container before or after or before and after the labware container is marked by the marking device). 
Regarding claim 17, the combination of Hughes, Sha and Caballero teaches the labware container according to claim 15, wherein the second portion is capable of being marked by a marking device, the marking device being a printer (29, see [0031] of Hughes).
Regarding claims 19-20, the combination of Hughes, Sha and Caballero teaches the labware container according to claim 15, wherein the pre-applied and the customized information have the capability to be read by a human or a machine (wherein the color of a cap of a tube can be read by a non-color blind human) (see also [0015] of Sha.  
Claims 2, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hughes, Sha and Caballero as applied to claims 1 and 15, and further in view of Itoh (US Publication 2004/0217993). 
Regarding claim 2, the combination of Hughes, Sha and Caballero teaches the automated labware marking system according to claim 1.
The combination of Hughes, Sha and Caballero doesn’t  teach an automated labware marking system further including a controller, further including a controller, wherein the controller is configured to receive an electronic file containing instructions, the controller controls the manipulator to pick up a labware according to the instructions, the controller controls the marking device to mark the labware according to the electronic file.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), the device 10 including a sensor (referred to as a barcode reader 22 in [0029]) configured to take information of each labware container before and after the labware container (referred to as a specimen holder) is marked by a marking device (referred to as an identification number printing section 23 in [0022]) wherein the controller (26, see [0022] of Itoh) is configured to receive an electronic file (which corresponds to as an instruction signal SO in [0027]) containing instructions, the controller (26) controls the manipulator (i.e. robot arm, see [0023] of Ito)  to pick up a labware (which corresponds to a plurality of to be numbered specimen holders 70 in [0023])  according to the instructions, the controller (26) controls the marking device (i.e. identification number printing section 23, see [0028] of Itoh) to mark the labware (i.e. holders 70) according to the electronic file (i.e. instruction signal SO).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor/barcode reader 22 disclosed by Itoh into the automated labware marking system disclosed by the combination of Hughes, Sha and Caballero for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor/barcode reader of Itoh controlled by a controller into the an automated labware marking system disclosed by the combination of Hughes, Haywood, Blaine and Caballero because the simple substitution of one known element (e.g. the sensor 21 of Hughes) for another sensor (i.e. the barcode reader 22 of Itoh) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., (see MPEP § 2143, B.).
Regarding claim 16, the combination of Hughes, Sha and Caballero teaches the labware container according to claim 15. 
The combination of Hughes, Sha and Caballero doesn’t teach a lab container  wherein a label structure is made with a material different  from the labware container, the label structure wraps around a bottom portion of the labware container; and the label structure wraps around, a least partially, a side wall of the labware.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), the system including a label structure wherein the label structure is made with a material different (having an underlayer color) from the labware container (70 of Itoh), the label structure wraps around a bottom portion of the labware container; and the label structure wraps around, a least partially, a side wall of the labware container (see [0043] of Itoh, which recites “since the specimen holder 70 is coated with an underlayer color before an identification number is printed on the holder, even if the holder 70 is formed of transparent glass or plastic, the identification number printed is highly visible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underlayer color material disclosed by Itoh into the automated labware marking system disclosed by the combination of combination of Hughes, Sha and Caballero for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh), the identification printed being highly visible (see [0043]).  
Regarding claim 18, the combination of Hughes, Sha and Caballero teaches the labware container according to claim 15. 
The combination of Hughes, Haywood, Blaine and Caballero does not teach a labware container including a label structure made with a material or in a color that enhances a readability of pre-applied information and/or a marked information of a second portion.
In the analogous art of providing a numbering device for specimen holders, Itoh teaches an automated labware marking system (referred to as a numbering device 10 including a host computer 30 and a controller 26 (see Figure 2A), including a labware container (70) including a label structure made with a material or in a color (which corresponds to an undercoating color, see the abstract of Itoh) that enhances a readability of the pre-applied information and/or a marked information of the second portion (see abstract of Itoh, which recites “identification number printing section includes an ink-jet painting unit for coating the outer peripheral surface of the specimen holder with an undercoating color, and an ink-jet printing unit for printing the particular identification number on the specimen holder coated with the undercoating color” and [0037] of Itoh, “the colors satisfy this condition, they can be clearly recognized. Therefore, even if they are similar colors, the printed number can be read accurately”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the underlayer color material disclosed by Itoh into the automated labware marking system disclosed by the combination of combination of Hughes, Sha, Haywood and Blaine for the benefit of allowing for the printing of readable identification numbers of specimen holders accurately, see [0050] of Itoh, which recites “since in the numbering device 10, the undercoating color and printing color show high contrast, the identification number printed can be read accurately (see [0050] of Itoh).  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the analogous art of providing containers for storing, treating, transporting and stabilizing a sample, Haywood et al (US Publication 2012/0058553) teaches labware container (referred to as a container 322 in [0159]) including an internal cavity (referred to as a sample holder 336 in [0159]) for receiving samples (see [0159]);
wherein the labware container (322) includes a label structure being attached to an external surface of the labware container (322) (see [0159]);
wherein the label structure further includes a second portion (referred to as a writable surface in [0159]) that is configured to be marked with a customized information (referred to as identification in [0159]), the marking and information interpreted in the sense that a bit of information is represented by a marking and therefore the marking contains the bit of information) created by a marking device (such as the apparatus 15 of Hughes) (see [0159], which recites “sample holder 336 is tethered to container 332 as in FIG.30 […] sample holder 336 is connected to a component of assembly 330 that supports a label or other identifying indicia for identifying a biological sample. In this manner, the sample holder is continuously tethered to an identifying marker on the cap or container. In another embodiment, the container or lid is provided with a writable surface so that the identification can be written or printed on the container or cap”).
In the analogous art of providing methods and systems for labelling labware, Blaine (US Publication 2015/0302348) teaches a system for marking labware (see the abstract) including containers (see [0010]) wherein the labware container includes a label structure being attached to an external surface of the labware container (see [0035]) wherein a “two-dimensional or matrix barcode is utilized that is visible to the naked eye and readable by an optical scanner. The 2D barcode includes a pattern of opaque cells or modules arranged on the labware” and see [0016] which recites “the identifying information may include …  information that uniquely identifies the source) (see also [0031], which recites “the labware is manufactured with a barcode in the material of the labware. For example, barcodes (e.g. bumpy barcodes) could be molded into glass or plastic culture dishes at the time of manufacture. Such markings have the same ability to be used to track chain of custody as engraved markings. The bumpy barcodes may or may not be unique on each piece of labware”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797